Citation Nr: 1615194	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  09-34 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left knee patellofemoral syndrome prior to June 17, 2014, and in excess of 40 percent thereafter. 

2.  Entitlement to an initial rating in excess of 10 percent for right knee patellofemoral syndrome prior to June 17, 2014, and in excess of 40 percent thereafter. 

3.  Entitlement to a compensable rating for status post nasal fracture. 

4.  Entitlement to a compensable rating for gastroesophageal reflux disease/H. pylori prior to June 17, 2014, and in excess of 10 percent thereafter.

5.  Entitlement to a compensable rating for bilateral pes planus and heel spurs prior to June 17, 2014, and in excess of 30 percent thereafter.

6.  Entitlement to a compensable rating for right ring finger dislocation.


7.  Entitlement to a compensable rating for right index finger fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to July 2007. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  That rating decision, in pertinet part, granted service connection for the following disabilities, all assigned noncompensable ratings effective from separation from service, August 1, 2007: left knee patellofemoral syndrome, right knee patellofemoral syndrome, status post nasal fracture, gastroesophageal reflux disease (GERD)/H. pylori, bilateral pes planus and heel spurs, prior right ring finger dislocation with slightly decreased range of motion, and right index finger fracture.

The Veteran requested a Board hearing in July 2009.  However, in October 2009, he withdrew that request.

The issues on appeal were previously remanded by the Board in April 2014 for further evidentiary development of requesting outstanding post-service treatment records and to obtain VA examinations for the Veteran's disabilities.  This was accomplished, and the claims were readjudicated in a September 2014 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The issue of service connection for atrial fibulation has been raised by the record in a March 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
38 C.F.R. § 19.9(b) (2015). 


FINDINGS OF FACT

1.  For the initial rating period prior to June 17, 2014, the Veteran's left and right knee disabilities have been manifested painful motion with normal extension, with flexion, at worst, to 100 degrees, without lateral instability or recurrent subluxation, and without dislocation of the semilunar cartilage accompanied by frequent episodes of "locking," pain, and effusion into the joints.

2.  For the rating period beginning June 17, 2014, the Veteran's left and right knee disabilities have been manifested painful motion with extension, at worst, limited to 40 degrees, with flexion, at worst, to 125 degrees, without lateral instability or recurrent subluxation, and without dislocation of the semilunar cartilage accompanied by frequent episodes of "locking," pain, and effusion into the joints.

3.  For the entire initial rating period on appeal, the Veteran's post nasal fracture residuals are not productive of 50 percent obstruction of the nasal passage on both sides, or complete obstruction on one side.



4.  For the entire initial rating period on appeal, the Veteran's gastroesophageal reflux disease (GERD) has been manifested by dysphagia, reflux, regurgitation, sleep disturbance caused by esophageal reflux, and nausea, which are not productive of considerable impairment of health.

5.  For the entire initial rating period on appeal, the Veteran's bilateral foot disability has been manifested by pain on manipulation and pain accentuated on use, with symptoms only partially relieved by arch supports.

6.  The Veteran's service-connected right ring finger disability has not been manifested by extremely unfavorable ankylosis at any time during the period on appeal, and the finger is intact.

7.  The Veteran's right index finger disability has not manifested limitation of motion of the finger with a gap of one inch (2.5 cm) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or extension limited by more than 30 degrees.


CONCLUSIONS OF LAW

1.  For the initial rating period prior to June 17, 2014, the criteria for a disability rating higher than 10 percent for left knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5261 (2015).

2.  For the initial rating period prior to June 17, 2014, the criteria for a disability rating higher than 10 percent for right knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5261 (2015).

3.  For the initial rating period beginning June 17, 2014, the criteria for a disability rating of 50 percent for left knee patellofemoral syndrome have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5261 (2015).

4.  For the initial rating period beginning June 17, 2014, the criteria for a disability rating of 50 percent for right knee patellofemoral syndrome have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5261 (2015).

5.  The criteria for a compensable rating for the Veteran's post nasal fracture residuals have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.321, 4.97, Diagnostic Code 6502 (2015).

6.  For the initial rating period prior to June 17, 2014, the criteria for a 10 percent rating for GERD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7346 (2015).

7.  For the entire rating period on appeal, the criteria for a rating in excess of 10 percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7346 (2015).

8.  For the initial rating period prior to June 17, 2014, the criteria for a 30 percent rating, but no higher, for bilateral foot pes planus and heel spurs have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2015).

9.  For the rating period beginning June 17, 2014, the criteria in excess of 30 percent for bilateral foot pes planus and heel spurs have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2015).

10.  The criteria for an initial compensable disability rating for a right ring finger disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5155, 5227, 5230 (2015).

11.  The criteria for a compensable rating for the right index finger disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5229 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

Because this is an appeal that arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for the disabilities on appeal, no additional notice is required.  The courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date).

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, VA treatment records, private treatment records, and statements from the Veteran and representative. 

The Veteran was also afforded VA examinations in June 2007, November 2008, and June 2014.  VA must provide an examination that is adequate for rating purposes.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).   In this case, the VA examinations administered in this case include reports written after an interview with the Veteran, range of motion testing for the Veteran's knee disabilities, and specific findings indicating the nature and functional limitations of the Veteran's disabilities.  Accordingly, the Board finds that VA has complied with the VCAA's notification and assistance requirements.

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Veteran has challenged the initial disability ratings assigned to the service-connected disabilities by seeking appellate review.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting distinction between claims stemming from an original rating versus increased rating).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson, 12 Vet. App. at 126.  

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine. The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Rating Analysis for Left and Right Knee Disabilities

A May 2009 rating decision granted a 10 percent ratings for right and left knee patellofemoral syndrome, effective August 1, 2007.  In a September 2014 rating decision, the RO granted a 40 percent rating for each knee, effective June 17, 2014.  Although the RO granted higher disability ratings for each knee, the claims remain in controversy because the Veteran is not in receipt of the maximum benefit allowable.  See A.B. v. Brown, 6 Vet. App. 35 (1993).

For the entire initial rating period on appeal, the Veteran's left and right knee disabilities, diagnosed as patellofemoral syndrome have been evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5003-5261.  The Board notes that hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  Diagnostic Code 5003 is used to denote the rating criteria for degenerative arthritis.  

Under Diagnostic Code 5003, degenerative arthritis must be established by x-ray evidence.  Evaluations for degenerative arthritis shall be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  If, however, evaluation on this basis results in a noncompensable evaluation, the veteran shall be awarded a 10 percent rating for each major joint or group of minor joints affected by limitation of motion, to be combined but not added.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of any limitation of motion, involvement of two or more major joints or two or more minor joint groups warrants a 10 percent evaluation, and the same with occasional incapacitating exacerbations warrants a 20 percent evaluation.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 addresses limitation of motion with respect to flexion. Flexion limited to 45 degrees warrants a 10 percent evaluation.  A 20 percent rating requires flexion limited to 30 degrees.  The maximum rating of 30 percent is reserved for flexion limited to 15 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 addresses limitation of motion with respect to extension. Extension limited to 10 degrees merits a 10 percent evaluation.  A 20 percent rating is reserved for extension limited to 15 degrees, while a 30 percent rating is reserved for extension limited to 20 degrees.  Extension limited to 30 degrees warrants a 40 percent evaluation.  The maximum 50 percent rating is awarded when there is extension limited to 45 degrees.  38 C.F.R. § 4.71a.


Normal range of motion for the knee is from 140 degrees flexion to 0 degrees extension.  38 C.F.R. § 4.71, Plate II (2015). 

The VA General Counsel has interpreted that separate disability evaluations are assigned where a veteran has both a compensable (10 percent or higher) limitation of flexion and a compensable limitation of extension of the same knee pursuant to Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-04. 

Further, a claimant who has both arthritis and instability of a knee, these disabilities may be rated separately under Diagnostic Codes 5003 and 5257, provided that any such separate rating must be based on additional disabling symptomatology. VAOPGCPREC 23-97; VAOPGCPREC 9-98; see also Esteban, 6 Vet. App. at 259; Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  

Diagnostic Code 5257 sets forth a 10 percent evaluation for slight impairment due to recurrent subluxation or lateral instability of the knee.  A 20 percent rating requires moderate impairment due to recurrent subluxation or lateral instability. Severe impairment due to recurrent subluxation or lateral instability results in the maximum 30 percent evaluation.  38 C.F.R. § 4.71a.

Several other Diagnostic Codes under 38 C.F.R. § 4.71a pertain to knee disabilities in addition to those above.  They include: Diagnostic Code 5256 for ankylosis of the knee, Diagnostic Code 5258 for dislocated semilunar knee cartilage with frequent episodes of "locking," pain, and effusion into the joint, Diagnostic Code 5259 for symptomatic removal of the semilunar knee cartilage, Diagnostic Code 5262 for impairment of the tibia and fibula, and Diagnostic Code 5263 for genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated). 

The Veteran contends that symptoms relating to his left and right knee disabilities include bilateral knee pain, popping, stiffness, and difficulty squatting and climbing stairs.  


After review of all the evidence, lay and medical, the Board finds that, for the initial rating period prior to June 17, 2014, the Veteran's left and right knee disabilities have been manifested painful motion with normal extension, with flexion, at worst, to 100 degrees, without lateral instability or recurrent subluxation, and without dislocation of the semilunar cartilage accompanied by frequent episodes of "locking," pain, and effusion into the joints.  For the reasons discussed in detail below, the Board finds that the criteria for a disability rating higher than 10 percent for the Veteran's left and right knee disabilities have not been met or more nearly approximated for the rating period prior to June 17, 2014.

The evidence includes a June 2007 VA general examination.  During the evaluation, the Veteran reported intermittent pain in both knees.  His pain was not noted to limit his walking or normal activities of daily living.  Upon examination, the examiner noted that both knees appeared normal.  There was no redness, swelling, or deformity.  Both joints were stable and demonstrated range of motion from 0 to 140 degrees in flexion without objective evidence of pain or crepitus.  The examiner also noted that the Veteran did not have flare-ups or joint instability.  The examiner concluded that the Veteran had a normal examination of both knees with a history consistent with bilateral patellofemoral syndrome.

The Veteran was afforded another VA examination in November 2008.  During the evaluation, the Veteran stated that he did not have pain all day, but reported increased pain with cold weather.  There were no flare-ups indicated.  He also reported stiffness in the morning and increased pain with squatting.  The Veteran also stated that he had popping of the knees, but no grinding.   The Veteran noted that his left knee locked occasionally and both buckled occasionally.  He also stated that he wore a brace on both knees.  Upon physical examination, the examiner noted that there was crepitus bilaterally.  The Lachman test and McMurray test were negative bilaterally.  There was no edema and the knees were nontender.  Both knees were also stable.  Range of motion testing of both knees showed extension to 0 degrees with no pain and flexion was limited to 100 degrees with pain.  Repetitive use testing did not additionally limit motion.  


The schedular rating criteria specifically provide a 10 percent rating for noncompensable limitation of motion due to painful arthritis Diagnostic Code 5003. A 10 percent rating under Diagnostic Code 5003 recognizes the actually painful motion of a joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (providing that a veteran is entitled to a minimum compensable rating for such symptomatology as pain that limits motion to a noncompensable degree), and incorporates the rating principles recognizing limitations of motion and function outlined at 38 C.F.R. 
§ 4.59 with the assignment of a 10 percent rating.  See also DeLuca; Burton v. Shinseki, 25 Vet. App. 1 (2011).  Thus, based on the evidence discussed above, the Board finds that the 10 percent disability rating currently assigned is appropriate under Diagnostic Code 5003 for the Veteran's noncompensable limitation of motion due to painful motion of the knees for the entire initial rating period.

Further, the Board has specifically considered Diagnostic Code 5260, which contemplates impairment of the knees manifested by limitation of flexion.  Where flexion is limited to 15, 30, 45, and 60 degrees, disability ratings of 30, 20, 10 and 0 percent, respectively, are assigned.  38 C.F.R. § 4.71a.  Here, the Veteran's left and right knee flexion was, at worst, to 100 degrees in the November 2008 VA examination report.  Therefore, the criteria for a compensable disability rating under Diagnostic Code 5260 (limitation of flexion to 45 degrees) have not been met or more nearly approximated for either knee for the entire initial rating period.  The lay and medical evidence, which includes limitation of motion due to painful motion and other orthopedic factors, does not support a rating in excess of 10 percent under Diagnostic Code 5260 (limitation of flexion) for arthritis of the knees for the rating period prior to June 17, 2014.  38 C.F.R. § 4.71a.

Next, Diagnostic Code 5261 contemplates impairment of the knees manifested by limitation of extension.  Where extension is limited to 45, 30, 20, 15, 10, and 5 degrees, disability ratings of 0, 10, 20, 30, 40, and 50 percent, respectively, are assigned.  38 C.F.R. § 4.71a.  In this case, the evidence shows that the Veteran had normal extension bilaterally during the June 2007 and November 2008 VA examinations. 


For these reasons, the criteria for a higher disability rating in excess of 10 percent under Diagnostic Code 5260 and 5261 have not been met or more nearly approximated.  The Board finds that, even with such considerations of additional limitation of motion or function, (see DeLuca; 38 C.F.R. §§ 4.40, 4.45, 4.59), the Veteran's left and right knee disabilities have been manifested by bilateral flexion limited to, at worst, 100 degrees after repetition, and bilateral extension to zero degrees for the rating period prior to June 17, 2014.  The Board finds that the evidence of record does not demonstrate additional disability as a result of weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.

Moreover, as the evidence does not show a combination of extension limited to 10 degrees with flexion limited to 45 degrees, the Board further finds that a separate compensable ratings for limitation of extension (Diagnostic Code 5261) and limitation of flexion (Diagnostic Code 5260) are not warranted for either knee for the rating period prior to June 17, 2014.  See VAOPGCPREC 9-04.

In addition, the Board finds that the weight of the evidence demonstrates that the Veteran does not have instability of either knee.  On examination, the Veteran had tenderness and pain, but no instability of the left or right knee joints.  Specifically, in the June 2007 and November 2008 VA examinations, the examiners noted that both knees were stable.  Further, upon review of the lay and medical evidence, the Board finds that the Veteran has not reported knee instability.  As such, a separate rating on the basis of other impairment of the knees, including recurrent subluxation or lateral instability, is not warranted for the rating period prior to June 17, 2014.  See Diagnostic Code 5257.

The Board has also considered whether any other diagnostic code would allow for a rating in excess of 10 percent for the Veteran's left and right knee disabilities for the rating period prior to June 17, 2014.  Diagnostic Code 5258 addresses dislocation of semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  Although the Veteran reported symptoms of locking and pain, the medical evidence revealed no effusion and no showing of dislocation of the semilunar cartilage; therefore, Diagnostic Code 5258 does not apply. 

Diagnostic Code 5259 addresses removal of symptomatic semilunar cartilage, but there is no indication that the Veteran has undergone such a procedure; thus, Diagnostic Code 5259 does not apply.  
Diagnostic Codes 5262 and 5263 do not apply, as there is no evidence of impairment of the tibia or fibula, and no evidence of genu recurvatum.  38 C.F.R. 
§ 4.71a.

Similarly, Diagnostic Code 5055 contemplates prosthetic replacement of the knee joint.  There is no evidence the Veteran has undergone a knee replacement, so Diagnostic Code 5055 is also inapplicable.  38 C.F.R. § 4.71a.

Further, in considering whether a higher rating is warranted based on loss of motion under another diagnostic code, the Board finds that Diagnostic Code 5256 does not apply, as the evidence does not show knee ankylosis.  

The Board has also reviewed treatment records which reveal continued treatment and complaints for bilateral knee pain.  The Board finds, however, that these records do not show an increase in severity of the Veteran's left and right knee disabilities to support an increased evaluation.  Such pain, as reported by the Veteran, is encompassed in the current 10 percent rating under Diagnostic Code 5003 for arthritis, pain, and limitation of motion due to pain.  The Veteran's patellofemoral syndrome is rated as arthritis under Diagnostic Code 5003. 

For these reasons, the Board finds that the weight of the evidence is against a rating in excess of 10 percent for either the left or right knee disability for the rating period prior to June 17, 2014.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Next, the Board finds that, for the rating period beginning June 17, 2014, the Veteran's left and right knee disabilities have been manifested by painful motion with extension, at worst, limited to 40 degrees, with flexion, at worst, to 125, without lateral instability or recurrent subluxation, and without dislocation of the semilunar cartilage accompanied by frequent episodes of "locking," pain, and effusion into the joints.  For the reasons discussed in detail below, the Board finds that the Veteran's left and right knee disabilities more nearly approximate a 50 percent rating for the rating period prior to June 17, 2014.
Pursuant to the Board's remand directive, the Veteran was afforded a VA knee examination on June 17, 2014.  The examiner noted that the Veteran had to be very careful and move slowly when getting up out of a chair to stand because otherwise his knees would hurt too much.  The examiner further noted that the Veteran did not wear a knee brace and did not have swelling or a limp.  Going up and down stairs or ladders at home or work was noted to cause more pain in the knees.  The Veteran also reported flare-ups when going up and down stairs and ladders.  He described  increased pain and decreased range of motion.  Range of motion testing of both knees showed flexion limited to 125 degrees with pain at 125 degrees.  Extension of both knees was limited to 40 degrees, with pain starting at 40 degrees.  The Veteran was able to perform repetitive use testing, but no additional limitation of motion of either knee was shown.  The Veteran was also noted to have normal strength in both knees and no joint instability.  There was no evidence of recurrent patellar sublation or dislocation.  The examiner indicated that the Veteran had not had any meniscal conditions or surgical procedures.  Regarding functional impairment, the examiner noted that the Veteran had to slow down movements when getting up and down out of a chair.  He also had to lean forward and not put a lot of pressure on either knee.  Going up and down stairs or ladders and squatting also was noted to cause discomfort.  

Upon review of all the evidence of record, lay and medical, the Board finds that a 50 percent disability rating is warranted for the Veteran's right and left knee disabilities beginning June 17, 2014.

As noted above, diagnostic Code 5261 contemplates impairment of the knees manifested by limitation of extension.  Where extension is limited to 45, 30, 20, 15, 10, and 5 degrees, disability ratings of 0, 10, 20, 30, 40, and 50 percent, respectively, are assigned.  38 C.F.R. § 4.71a.  In this case, the extension of both knees was limited to 40 degrees during the June 2014 VA examination.  The Board finds that this more nearly approximates a 50 percent rating under Diagnostic Code 5261 (i.e., more nearly approximates extension limited to 45 degrees).  As this is the maximum rating allowed under Diagnostic Code 5261, a higher rating under this code is not warranted. 

Next, the Board finds that a rating in excess of 50 percent for either knee is not warranted for the rating period beginning Jun e17, 2014.  

The only Diagnostic Code that affords the Veteran a rating in excess of 50 percent is Diagnostic Code 5256 for ankylosis of the knee.  In this case, however, the evidence has not shown that the Veteran has ankylosis of either knee.  As such, a higher rating in excess of 50 percent is not warranted for either knee for the rating period beginning June 17, 2014.

The Board further finds that separate ratings for either knee are not warranted for the rating period beginning June 17, 2014.  The Board has specifically considered Diagnostic Code 5260, which contemplates impairment of the knees manifested by limitation of flexion.  Where flexion is limited to 15, 30, 45, and 60 degrees, disability ratings of 30, 20, 10 and 0 percent, respectively, are assigned.  38 C.F.R. § 4.71a.  For the period beginning June 17, 2014, the Veteran's left and right knee flexion was, at worst, to 125 degrees in the June 2014 VA examination report.  

The Board finds that, for the rating period beginning June 17, 2014, even with such considerations of additional limitation of motion or function, (see DeLuca; 38 C.F.R. §§ 4.40, 4.45, 4.59), the Veteran's left and right knee disabilities have been manifested by bilateral flexion limited to, at worst, 125 degrees after repetition, and bilateral extension to 40 degrees.  The Board finds that the evidence of record does not demonstrate additional disability as a result of weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.

In addition, the Board finds that the weight of the evidence demonstrates that the Veteran does not have instability of either knee during the rating period beginning June 17, 2014.  On examination during the June 2014 VA evaluation, the Veteran had no instability of the left or right knee joints.  As such, a separate rating on the basis of other impairment of the knees, including recurrent subluxation or lateral instability, is not warranted for the rating period beginning June 17, 2014.  See Diagnostic Code 5257.

The Board has also considered whether any other diagnostic code would allow for a separate rating for the Veteran's left and right knee disabilities for the rating period beginning June 17, 2014.  Diagnostic Code 5258 addresses dislocation of semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  Although the Veteran reported symptoms of locking and pain, the medical evidence revealed no effusion and no showing of dislocation of the semilunar cartilage; therefore, Diagnostic Code 5258 does not apply. 

Diagnostic Code 5259 addresses removal of symptomatic semilunar cartilage, but there is no indication that the Veteran has undergone such a procedure; thus, Diagnostic Code 5259 does not apply.  Diagnostic Codes 5262 and 5263 do not apply, as there is no evidence of impairment of the tibia or fibula, and no evidence of genu recurvatum.  38 C.F.R. § 4.71a.

Similarly, Diagnostic Code 5055 contemplates prosthetic replacement of the knee joint.  There is no evidence the Veteran has undergone a knee replacement, so Diagnostic Code 5055 is also inapplicable.  38 C.F.R. § 4.71a.

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 50 percent rating, but no higher, for the left or right knee disability is warranted for the rating period beginning June 17, 2014.   

Rating Analysis for Status Post Nasal Fracture Disability

The Veteran essentially contends that his post nasal fracture disability is more severe than what is contemplated by the currently assigned noncompensable rating.  

For the entire initial rating period on appeal, the Veteran's post nasal fracture residuals have been assigned a noncompensable rating under Diagnostic Code 6502.  38 C.F.R. §4.97.  The Veteran disagreed with the rating assigned, and this appeal ensued.

Deviation of nasal septum warrants a 10 percent rating when there is 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side. 38 C.F.R. § 4.97, Diagnostic Code 6502.  A 10 percent evaluation is the maximum schedular rating for deviation of the nasal septum under Diagnostic Code 6502.

Upon review of all the evidence of record, lay and medical, the Board finds that, for the entire initial rating period on appeal, the Veteran's post nasal fracture residuals are not productive of 50 percent obstruction of the nasal passage on both sides, or complete obstruction on one side.

The evidence includes a June 2007 VA examination.  During the evaluation, the Veteran reported recurrent post nasal drip without stuffiness or other symptoms except for an occasional sore throat.  The examiner noted that these symptoms were treated with nasal decongestant spray and an oral decongestant medication.  
The examiner noted that the Veteran had a nondisplaced nasal fracture in the late 1990s, which healed well without any specific treatment and without any residuals.  On examination, the nose appeared straight and the septum was midline.  The mucosa appeared normal and both nasal passages were patent.  There was no  tenderness on percussion of the facial sinuses and the oropharynx appeared normal.  The examiner's impression was "prior nasal fracture with normal healing."

In a January 2009 VA examination, the Veteran stated that he fractured his nose in 2005 while playing basketball during service.  The Veteran denied any residual condition and did not report any pain or trouble breathing.  Examination of the nose was nontender and turbinates were normal, pink, and moist.  There was no septal deviation.  

In a June 2014 VA examination, the examiner noted that he Veteran had a deviated septum, but no breathing abnormality.  There was no visible deformity and no obstruction of the nasal passages.  


The remaining evidence of record does not show any residual symptoms associated with the Veteran's post nasal fracture.

Upon review of all the evidence of record, lay and medical, the Board finds that, for the entire initial rating period on appeal, the Veteran's post nasal fracture does not more nearly approximate a compensable rating.  The evidence has not shown that the Veteran had 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  The Veteran has denied any specific residual symptoms associated with his deviated septum.  

For these reasons, the Board finds that a compensable rating for the Veteran's post nasal fracture is not warranted.  

Rating Analysis for GERD Disability

A May 2009 rating decision granted service connection for GERD and assigned a noncompensable rating effective August 1, 2007.  In a September 2014 rating decision, the RO granted a 10 percent rating for GERD effective June 17, 2014.  Although the RO granted higher disability rating, the claim remains in controversy because the Veteran is not in receipt of the maximum benefit allowable.  See A.B. v. Brown, 6 Vet. App. 35 (1993).

The Veteran's GERD and H pylori disability has been properly rated by analogy to Diagnostic Coe 7346 for hiatal hernia.  Under Diagnostic Code 7346, a 10 percent disability rating is warranted for a hiatal hernia with two or more of the symptoms required for a 30 percent rating, which are of lesser severity than is required for a 30 percent rating.  A 30 percent rating requires persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation accompanied by substernal, arm, or shoulder pain, which is productive of considerable impairment of health.  A 60 percent rating requires symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114.


Upon review of all the evidence of record, lay and medical, the Board finds that, for the entire initial rating period on appeal, the Veteran's GERD disability has been manifested by dysphagia, reflux, regurgitation, sleep disturbance caused by esophageal reflux, and nausea, which are not productive of considerable impairment of health.

The evidence includes a June 2007 VA examination.  During the evaluation, the Veteran reported that he had recurrent heartburn and reflux off and on for years that he treated previously with Prevacid as well as one course of antibiotics for H pylori. He was now on Prilosec, which was noted to relieve almost all of his symptoms. Upon examination, the abdomen was soft and nontender without palpable organomegaly or hernia.  There was also no inguinal hernia.

The Board finds that the June 2007 VA examination lacks probative value as the examiner did not specifically address the Veteran's GERD symptoms.  Specifically, the examiner noted that the medication the Veteran was taking relieved "almost all of his symptoms."  This suggests to the Board that the Veteran continued to have at least some symptoms, which were not discussed by the VA examiner.  As such, the Board finds that the June 2007 VA examination is of limited probative value.  

Pursuant to the Board's remand, the Veteran was afforded a VA examination in June 2014.  The Veteran reported taking Tagamet daily prior to breakfast.  He stated that he continued to have reflux symptoms despite the medication.  The examiner noted that the Veteran had a normal UGI series in 2008 and an endoscopy in March 2014, which was found to be normal despite the symptoms.  The Veteran's helicobacter pylori blood test was negative in 2008.  The examiner noted that the Veteran had the following symptoms associated with GERD, including dysphagia, reflux, regurgitation, sleep disturbance caused by esophageal reflux, and nausea.  

Upon review of the evidence of record, the Board finds that the Veteran's GERD disability has more nearly approximated a 10 percent rating of the rating period prior to June 17, 2014.  Given that the June 2007 VA examiner did not specifically address the Veteran's GERD symptoms, the Board will resolve reasonable doubt in the Veteran's favor and finds that his current symptoms (i.e., dysphagia, reflux, regurgitation, sleep disturbance caused by esophageal reflux, and nausea) have persisted throughout the entire appeal period.  As such, the Board finds that a 10 percent rating for GERD is warranted for the period prior to June 17, 2014.

The Board further finds that, for the entire rating period on appeal, a rating in excess of 10 percent tis not warranted.  The evidence has not shown that the Veteran's GERD disability is manifested by pyrosis and regurgitation accompanied by substernal, arm, or shoulder pain, which is productive of considerable impairment of health.  As such, a higher 30 percent rating is not warranted.

For these reasons, the Board finds that a 10 percent rating for the Veteran's GERD disability is warranted for the appeal period prior to June 17, 2014.  Further, a rating in excess of 10 percent for GERD for the entire rating period is not warranted.  

Rating Analysis for Bilateral Foot Disability

A May 2009 rating decision granted service connection for pes planus with heel spurs and assigned a noncompensable rating effective August 1, 2007.  In a September 2014 rating decision, the RO granted a 30 percent rating for the Veteran's bilateral foot disability effective June 17, 2014.  Although the RO granted higher disability rating, the claim remains in controversy because the Veteran is not in receipt of the maximum benefit allowable.  See A.B. v. Brown, 6 Vet. App. 35 (1993).

Disabilities of the feet are evaluated under Diagnostic Codes 5276-5284.  38 C.F.R. § 4.71a.  The Veteran's bilateral foot disability has been rated under Diagnostic Code 5276.  Under Diagnostic Code 5276, a 10 percent evaluation is assigned for unilateral or bilateral moderate acquired flatfoot with the weight-bearing line over or medial to the great toe, inward bowing of the tendon Achilles, and pain on manipulation and use of the feet.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  A 30 percent evaluation is assigned for bilateral severe acquired flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated indication of swelling on use, and characteristic callosities.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Finally, a 50 percent evaluation is assigned for bilateral pronounced acquired flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendon Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Upon review of all the evidence of record, lay and medical, the Board finds that, for the entire initial rating period on appeal, the Veteran's bilateral foot disability has been manifested by pain on manipulation and pain accentuated on use, with symptoms only partially relieved by arch supports.

The evidence includes a June 2007 VA examination.  The examiner noted that the Veteran had flat feet most of his life.  The Veteran reported that his feet became painful in 1990, which lead to treatment with custom orthotics.  According to the Veteran, the orthotics "helped significantly."  Nonetheless, the Veteran continued to report pain with prolonged standing; however, his symptoms did not limit his walking or activities of daily living or occupation.  Upon physical examination, the Veteran's feet were flat, but otherwise appeared normal.  There was no malalignment of the Achilles tendons, no sign of abnormal weight-bearing, and the wear patterns of the bottom of the Veteran's shoes were normal.  There was no tenderness to the bottoms of the feet.  The Veteran reported bilateral heel spurs, but there was no palpable visible abnormality.  The examiner diagnosed the Veteran with bilateral pes planus.

The Board finds that the June 2007 VA examination is of limited probative value as the examiner did not address the symptoms contemplated under Diagnostic Code 5276.  Specifically, the examiner made no findings as to whether the Veteran's bilateral foot disability manifested objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, any indication of swelling on use, marked inward displacement, or severe spasm of the Achilles tendon on manipulation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.

The Veteran was afforded another VA examination in June 2014.  The examiner noted that the Veteran was diagnosed with bilateral pes planus on active duty and tried wearing arch supports or inserts in his boots.  It was further noted that the Veteran continued to use arch supports, but they did not help very much.  The Veteran was also diagnosed with bilateral calcaneal (heel) spurs and had a partial tear of the right Achilles tendon noted as chronic Achilles tendonitis.  During the evaluation, the Veteran reported aching pain of arches, especially while climbing up and down stairs.  Upon physical examination, the examiner noted that the Veteran had bilateral pain on use of the feet.  The Veteran also had pain on manipulation of the feet and pain was accentuated on manipulation.   There were no swelling or characteristic calluses.  The Veteran did not have extreme tenderness of the plantar surfaces, but did have decreased longitudinal arch-height of both feet.  There was also no objective evidence of marked deformity or marked pronation of the feet.  The weight-bearing line did not fall over or medial to the great toe.  The Veran did not have inward bowing of the Achilles tendon or severe spasm of the tendon.  The examiner further indicated that the Veteran's arch supports did not completely relieve symptoms.  

Having reviewed the entire record, the Board finds that the symptoms associated with the Veteran's bilateral pes planus disability more closely approximate the criteria for a 30 percent rating for the entire rating period on appeal.  As noted by the June 2007 VA examiner, the Veteran reported pain with prolonged standing.  During the June 2014 VA examination, the Veteran was noted to have pain on manipulation of the feet and pain was accentuated on manipulation.  For these reasons, the Board finds that a 30 percent rating for the Veteran's bilateral foot disability is warranted for the rating period prior to June 17, 2014.

The Board further finds that a rating in excess of 30 percent is not warranted for the entire rating period on appeal.  The Veteran was not found to have marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendon Achilles on manipulation, not improved by orthopedic shoes or appliances.  For these reasons, the Board finds that a rating in excess of 30 percent is not appropriate of the entire rating period on appeal.  

Further, the remaining Diagnostic Codes addressing foot disabilities (i.e., Diagnostic Codes 5277 to 5284) only allow for a maximum ratings of 30 percent. The one exception is Diagnostic Code 5278, which allows for a 50 percent rating for bilateral claw foot; however, the Veteran has not been diagnosed with claw foot at any time during the entire rating period.  As such, a rating in excess of 30 percent is not warranted for the entire rating period on appeal.

The Board has also considered whether higher disability ratings are warranted for any rating period based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  Although the Veteran does have bilateral foot pain accentuated on manipulation, the Board finds that these symptoms are encompassed in the 30 percent rating criteria under Diagnostic Code 5276 and has been considered as a symptom or finding when considering the severity of the bilateral foot disability.

For these reasons, the Board finds that a 30 percent rating, but no higher, for bilateral pes planus is warranted from the rating prior to June 17, 2014.  The Board further finds that a rating in excess of 30 percent is not warranted for bilateral pes planus beginning June 17, 2014.

Rating Analysis for Right Ring Finger Dislocation 
and 
Right Index Finger Fracture

The Veteran essentially contends that compensable ratings are warranted for his right ring and index fingers disabilities.

The Veteran's service-connected right ring finger disability is currently rated under Diagnostic Code 5230.  Per Diagnostic Code 5230, limitation of motion of the ring finger is to be noncompensable rated.  See 38 C.F.R. § 4.71a, Diagnostic Code 5230.



Under Diagnostic Code 5227, favorable or unfavorable ankylosis of the ring finger, or any limitation of motion of the ring finger, is to be rated noncompensable.

A compensable rating for a finger disability requires amputation, or the functional equivalent thereof.  See 38 C.F.R. § 4.71a, Diagnostic Code 5155.  With ankylosis, it must also be considered whether an additional evaluation is warranted for resulting limitation of motion of other digits, or for interference with overall function of the hand.  See Note following Diagnostic Code 5227.

In order for ankylosis to be rated as amputation, the condition must manifest with extremely unfavorable ankylosis.  See Note (3)(i) preceding 38 C.F.R. § 4.71a, Diagnostic Code 5216.  In other words, in order to be evaluated as amputation, there must be ankylosis of both the metacarpophalangeal and proximal interphalangeal joints with either in extension or full flexion or with rotation or angulation of a bone.  Id.  Note (3)(ii) explains that if both the metacarpophalangeal and proximal interphalangeal joints of a digit were ankylosed, it should be evaluated as unfavorable ankylosis even if each joint was individually fixed in a favorable position.  Note (3)(iii) indicates that if only the metacarpophalangeal or proximal interphalangeal joint were ankylosed, and there was a gap of more than 2 inches (5.1 cm) between the fingertips and the proximal transverse crease of the palm, with the fingers flexed to the extent possible, the condition should be evaluated as unfavorable ankylosis.  In this regard, amputation of the ring finger warrants a 10 percent rating without metacarpal resection at the proximal interphalangeal joint, or proximal thereto.  A 20 percent rating is warranted with full metacarpal resection (more than one-half the bone lost).  38 C.F.R. § 4.71a, Diagnostic Code 5155.

The Veteran's index finger disability has been rated as noncompensable under Diagnostic Code 5229.  Diagnostic Code 5229 contemplates limitation of motion of the index or long finger.  It provides a noncompensable rating for a gap of less than one inch (2.5 centimeters) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.  A 10 percent rating is afforded for a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229.  See Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).

The evidence includes a June 2007 VA examination where it was noted that the Veteran had dislocated his right ring finger three to four years ago which had been treated with splinting.  Upon physical examination, the Veteran's right ring finger, in resting position, was approximately five degrees of flexion.  He was unable to extend from the five degrees to 0.  He could flex fully and touch his fingertip to the palmar crease.  The examiner further noted that the joint was stable.  Regarding the right index finger, the Veteran reported fracturing it two years ago.  Upon examination, the examiner noted that the joint was stable and demonstrated full extension and flexion to 90 degrees.  The Veteran could touch the fingertip to the palmar crease.  There was no pain in either of the finger joints and he used no
medications for the joints.  The Veteran did not report flare-ups regarding the finger disabilities.  The examiner further indicated that neither of the joint issues interfered with activities of daily living or the Veteran's occupation. 

The Veteran was afforded a VA examination in June 2014.  The examiner noted that the Veteran had fractured the right index finger during service.  The Veteran reported that he had pain when trying to bend the index finger and decreased range of motion.  The examiner further indicated that the Veteran had also dislocated his right ring finger during service.  The examiner noted that there was a calcification or raised nodule overlying the right DIP joint of the right ring finger.  During the evaluation, the Veteran denied flare-ups regarding the finger disabilities.  Upon physical examination, the examiner noted that there was limitation of motion or evidence of painful motion for both the right index and ring finger.  However, there was no gap between the thumb pad and the fingers.  There was also less than a 1 inch gap between any fingertips and the proximal transverse crease of the palm or evidence of painful motion in attempting to touch the palm with the fingertips.  Extension of the index finger was limited by no more than 30 degrees (unable to extend finger fully, extension limited to between 0 and 30 degrees of flexion).  There was no decreased in motion after repetitive use testing.  

Based on the evidence of record, the Board finds that compensable rating for the right ring and index fingers is not warranted under Diagnostic Codes 5229 (index finger) and 5230 (ring finger).  

The governing criteria under Diagnostic Code 5230 provide for a compensable rating for a ring finger disability only where there is amputation of the finger or equivalent impairment (e.g., extremely unfavorable ankylosis as in the note cited above).  In this case, the ring finger is intact, and there is no indication that both the metacarpophalangeal and proximal interphalangeal joints are ankylosed.  As neither amputation nor extremely unfavorable ankylosis is shown, a compensable rating is not warranted at this time for the Veteran's right ring finger disability.

Regarding the Veteran's right index finger disability, even considering functional loss due to pain and other factors, the Veteran's right index finger disability has not more nearly approximated a gap of one inch (2.5 cm) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or for extension limited by more than 30 degrees.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evidence of record simply does not support such findings.  The Board also notes that the Veteran denied having any flare-ups during the examinations.  Thus, a compensable rating is not warranted under Diagnostic Code 5229. 

With no evidence of ankylosis of the index finger, a higher rating is not warranted under Diagnostic Code 5225.  Although the Veteran has some limitation of motion of the index finger it is not reflective of ankylosis which involves a permanently fixed state of the joints.

For these reasons, the Board finds that an initial compensable rating for the Veteran's right ring and index finger disabilities is not warranted for the entire appeal period on appeal.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's disabilities.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's left and right knee disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria at Diagnostic Code 5003 specifically provides for arthritis (or disability rated as arthritis, such as patellofemoral syndrome), limitation of motion, including due to 
pain, and other orthopedic factors, such as fatigability, which are part of the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  In this case, prior to June 17, 2014, and considering the lay and medical evidence, the Veteran's left and right knee disabilities have been manifested by painful motion, popping, and stiffness, with normal bilateral extension, with bilateral flexion, at worst, to 100 degrees.  Beginning June 17, 2014, the Veteran's knees were limited in extension to 40 degrees and in flexion to 125 degrees.  The schedular rating criteria specifically allow for different ratings based on the severity of the limitations of motion of the knees.  Further, the schedular rating criteria also provide for potentially separate schedular ratings, including under Diagnostic Code 5258 (subluxation or instability of the knee); however, the criteria have not been met.

Regarding the Veteran's post nasal fracture, the Veteran has denied any symptoms.  Further, the medical evidence has not shown that the Veteran had 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  As such, a noncompensable rating under Diagnostic Code 6502 is appropriate.  

The Veteran's GERD disability has been manifested by dysphagia, reflux, regurgitation, sleep disturbance caused by esophageal reflux, and nausea, which are not productive of considerable impairment of health.  The schedular rating criteria (Diagnostic Code 7346) specifically provide for disability ratings for hiatal hernia, to which the Veteran's GERD is rated by analogy, based on symptoms which include epigastric distress, dysphagia, pyrosis, regurgitation, and substernal pain, as well as the impact of such symptoms on the Veteran's overall health.  See 38 C.F.R. § 4.114.  In this case, comparing the Veteran's disability level and symptomatology of the GERD to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.




The Veteran's bilateral foot disorder has been manifested by pain on manipulation and pain accentuated on use, with symptoms only partially relieved by arch supports.  The schedular rating criteria (Diagnostic Code 5276) specifically provide for disability ratings based on these symptoms.  As such, the rating schedule and the assigned rating is, therefore, adequate.

The Veteran's finger disabilities have been adequately contemplated by the rating schedule under Diagnostic Codes 5229 and 5230 and the assigned ratings are adequate.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are specifically contemplated by the criteria discussed above, including the functional limitation (lifting, squatting, walking, stair climbing) and the effects on daily life.  In the absence of exceptional factors associated with the Veteran's left and right knee disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

Finally, a claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the June 2014 VA examination reports it was noted that the Veteran was employed. As such, the Board finds that a TDIU claim is not raised by the Veteran or the record.


ORDER

For the initial rating period prior to June 17, 2014, a rating in excess of 10 percent for left knee patellofemoral syndrome is denied.

For the initial rating period prior to June 17, 2014, a rating in excess of 10 percent for right knee patellofemoral syndrome is denied.

For the initial rating period beginning June 17, 2014, a rating of 50 percent for left knee patellofemoral syndrome is granted.

For the initial rating period beginning June 17, 2014, a rating of 50 percent for right knee patellofemoral syndrome is granted.

A compensable rating for the Veteran's post nasal fracture is denied.

For the rating period prior to June 17, 2014, a 10 percent rating, but no higher, for gastroesophageal reflux disease/H. pylori is granted.

For the rating period beginning June 17, 2014, a rating in excess of 10 percent for gastroesophageal reflux disease/H. pylori is denied.

For the initial rating period prior to June 14, 2014, a rating of 30 percent, but no higher, for bilateral pes planus is granted.

For the rating period beginning June 14, 2014, a rating in excess of 30 percent for  bilateral pes planus is denied.

A compensable rating for prior right ring finger dislocation is denied.

A compensable rating for right index finger fracture is denied.




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


